Case: 7:15-cr-00009-KKC-CJS Doc #: 737 Filed: 06/29/20 Page: 1 of 3 - Page ID#: 3453
                                                                                             of Kentucky
                                                                                   FI l E

                           UNITED STATES DISTRICT COURT
                                                                                        29
                           EASTERN DISTRICT OF KENTUCKY                              ATLEXINGTON
                                                                                   ROBERT R, CA.RR
                                 SOUTHERN DIVISION                             CLERK U,S, DISTRICT COURT
                                   AT PIKEVILLE

  UNITED STATES OF AMERICA,                   CRIMINAL ACTION NO. 7:15-9-KKC-CJS-2

        Plaintiff,

  v.                                                     OPINION AND ORDER

  FREDDIE B. KENNEDY, JR.,

        Defendant.



                                          *** *** ***
         This matter is before the Court on Defendant's request for reconsideration. On March

  30, 2017, Defendant Freddie B. Kennedy, Jr. was sentenced to four life terms of

  imprisonment and a life term of supervised release. (DE 607.) On July 24, 2018, the United

  States Court of Appeals for the Sixth Circuit affirmed the judgment. (DE 681.)

         On September 25, 2019, Defendant filed a motion requesting that the Court compel

  his former attorney, Eric E. Ashley, to release to him his entire client case file (DE 712);

  evidently, Mr. Ashley had withheld certain material from Defendant, believing that he was

  prohibited from sending this material to Defendant (DE 712-2; DE 714). The Court ordered

  responses from Mr. Ashley (DE 713) and the government (DE 715), and then ordered Mr.

  Ashley to send all of the withheld material at issue to chambers so that the Court could

  conduct an in camera review (DE 719). Following that review, the Court granted in part and




                                               1
Case: 7:15-cr-00009-KKC-CJS Doc #: 737 Filed: 06/29/20 Page: 2 of 3 - Page ID#: 3454



  denied in part the initial motion to compel, ordering Mr. Ashley to deliver certain material

  to Defendant. (DE 721.) 1

          On February 7, 2020, Defendant filed a "request for reconsideration." (DE 725.) The

  extent to which the motion is a request that the Court amend its prior order, the motion is

  denied because it fails to articulate any procedural vehicle under which it could have been

  brought, or any plausible, proper legal standard upon which the Court could or should amend

  its prior order. See Joint Local Rule of Criminal Practice 4 7. l(a) ("A motion must state with

  particularity the grounds for the motion, the relief sought, and the legal argument necessary

  to support it.")

          The "request for reconsideration" describes various material sought by Defendant,

  some of which he merely speculates are in his former attorney's possession; the extent to

  which the motion is a request for discovery in support of his "motion for post-conviction relief'

  (DE 725 at 5), it is also denied. "Under Rule 6(a) of the Rules Governing Section 2255

  Proceedings, a district court may authorize a movant to conduct discovery upon a showing of

  good cause." Cornell v. United States, 472 F. App'x 352, 354 (6th Cir. 2012). 2 Defendant filed

  a 28 U.S.C. § 2255 motion on February 28, 2020 (DE 726) - thus, the "request for

  reconsideration" was filed following the resolution of the direct appeal in his criminal case,

  but prior to the § 2255. "[T]he Sixth Circuit has rejected the notion that a convicted criminal

  defendant is entitled to wide-ranging discovery to explore possible grounds for a § 2255

  challenge to his conviction, emphasizing that [t]here is no general constitutional right to




  1 Although Defendant claims that the Court "denied the release of other records to Petitioner" (DE 725
  at 1), that is incorrect. The Court merely declined to issue any "further order requiring Mr. Ashley to
  deliver any other documents to Defendant." (DE 721 at 3 (emphasis added).)
  2 As the Sixth Circuit has explained, "[g]ood cause is established where specific allegations ... show

  reason to believe that [the movant] may, if the facts are fully developed, be able to demonstrate
  entitlement to relief." Cornell, 472 F. App'x at 354 (citation to Bracy v. Gramley, 520 U.S. 899, 908-09
  (1997) and internal quotation marks omitted) (ellipses and some brackets in original).

                                                     2
Case: 7:15-cr-00009-KKC-CJS Doc #: 737 Filed: 06/29/20 Page: 3 of 3 - Page ID#: 3455



  discovery in criminal cases." United States v. Black, No. 10-20225, 2015 WL 1757318, at *2

  (E.D. Mich. Apr. 17, 2015) (citation to United States v. Okai, No. 96-3222, 1996 WL 549804,

  at *1 (6th Cir. Sept. 25, 1996) and internal quotation marks omitted) (some brackets in

  original). Because a "request for discovery cannot be addressed in the abstract while no claim

  of unlawful confinement is yet pending," Defendant must "await assessment against the

  backdrop of specific allegations made in a§ 2255 motion." Id. In other words, the Court cannot

  consider this sort of discovery request before the§ 2255 motion has been filed. 3

         Accordingly, the Court hereby ORDERS that:

         1) Defendant's request for reconsideration (DE 725) is DENIED; and

         2) this Order is made without prejudice to any future, proper discovery motions that

         Defendant may file in support of his § 2255 motion.

         Dated June 29, 2020


                                           SpdBr,
                                            Knn IC. calctd
                                            Urited States Distrid Judge




 s Not only was the "request for reconsideration" filed before Defendant's § 2255 motion, as of the date
 of this Opinion and Order, Defendant has still yet to file an acceptable memorandum in support of
 that motion, the original memorandum having been rejected for failing to comply with Joint Local Rule
 of Civil Practice 7. l(d). (DE 728; DE 735.)

                                                   3
